Title: To Thomas Jefferson from Alexander Donald, 18 March 1790
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Richmond 18th. March 1790

I did myself the honour of addressing you by last Post. And I have confidence that your goodness will forgive me for the liberty I have taken with you. I wish much to know in what point of view Mr. Heth has represented to the Secretary of the Treasury the situation of the Bowman and Greyhound. I have no doubt but it has been done most unfavourably. The former I sold to Mr. Brown when she was last in the Country, and because he swore (to the best of his knowledge and belief) that Dennis Butler was a Citizen of America. Heth (who thinks otherwise) has had the Temerity to say that Mr. Brown has perjured himself, and that he has directions from Mr. Hamilton to prosecute Mr. Brown accordingly. In the first place I do not believe that he has ever received such directions, for Mr. Hamilton has too much good sence to give such directions, if the case was fairly represented to him. Capt. Butler has been recognized as a Citizen both by this State and Maryland repeatedly since the Peace, as well as in several Ports of Great Britain and France. After that, if Mr. Brown had not reason to believe him to be a Citizen, I leave you to judge. But in order to have this matter investigated, I shall insist upon Mr. Brown’s bringing a Suit against Mr. Heth for damages.
The principal intention of troubling you with this letter, is to communicate a peice of intelligence which I am sure must give you much pleasure, and therefore is most grateful to me. Two Colo.  Lewiss was here yesterday from Albemarle. I made particular enquiry after Colo. Nicholas Lewis, and for your sake was happy to hear, that he was much better, and considered now as being out of danger. Knowing how much you are interested in that Gentleman’s health, I have not lost a moment in conveying to you this good news.
I enclose you the Shippers receipt for the box of Plants, which I neglected sending in my last. I have the honour to be Dear Sir Your obliged & mo: obt. Sert.,

A Donald

